DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement is made of amendment filed on 10/26/2021.  The amendments of Applicant are entered and have been considered by Examiner. Claims 1, 6, 10, 11, 13-18, and 20 have been amended. Claims 21 and 22 have been added.

Claims 15-40 were previously pending. Claims 1-14 were previously cancelled. Claims 15-17, 22, 23, 28-30, 32, and 35-38 are amended and claims 39-40 are cancelled. Claims 15-38 are currently pending.

Information Disclosure Statement
An initialed and dated copy of Applicant’s IDS form 1449 submitted 09/23/2021 is attached to the instant office action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 for applications CN201610697340.3, CN201710451999.5, and CN201710623798.9 applications as required by 37 CFR 1.55.
Drawings
The drawing objections to Figures 1-15 are withdrawn, since the application is a national stage application and the drawings comply with PCT Rule 11.


Response to Arguments
Applicant’s arguments, see Pages 14-18, filed 10/26/2021, with respect to the rejection(s) of claim(s) 15-40 under 35 USC 102 and 103 have been fully considered and are persuasive.    However, upon further consideration, a new ground(s) of rejection is made in view of US 2018/0249428 A1 to Huang et al. (hereinafter “Huang”)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 15-17, 22, 23, 28-30, 35, 36 s/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0255594 A1 to Vajapeyam et al. (hereinafter “Vajapeyam”) in view of US 2018/0249428 A1 to Huang et al. (hereinafter “Huang”)

Regarding Claim 15, Vajapeyam teaches A method for operating a terminal in a wireless communication system, the method comprising: 
identifying first information for indicating a slot length of a first serving cell; identifying second information for indicating a slot length of a second serving cell; ([0076] discloses a UE 115-b (i.e. terminal) receiving CA configuration (i.e. identifying first and second information) for communication with base station 105-b.  The CA configuration may include a first carrier with a first TTI length (i.e. first information indicating a length of a slot) and second carrier with a second TTI length different from the first TTI length (i.e. second information indicating a length of a slot). [0077], further discloses UE 115-b and base station 105-b may establish a CA configuration. In some examples, the CA configuration includes a configuration of a first CC (e.g., a PCell) (i.e. first serving cell) using one TTI length and a second CC (e.g., an eCC SCell) (i.e. second serving cell) using another TTI length.
identifying a first slot of a multiple slots of the second serving cell that fully overlaps with a slot of the first serving cell, based on the first information and the second information; transmitting a power headroom report (PHR) for the first slot of the second serving cell to a base station.  ([0061], discloses base station 105-a 

Vajapeyam does not explicitly teach transmitting, in the slot of the first serving cell, a power headroom report (PHR) for the first slot of the second serving cell to a base station. wherein the slot length of the first serving cell is longer than the slot length of the second serving cell; wherein the slot of the first serving cell overlaps with the multiple slots of the second serving cell.

However, in a similar field of endeavor, Huang discloses in Figure 2 and [0066]-[0074], possible scenarios for a user terminal sending a PHR to a base station.  In cases 5-7, the user is connected to a first and second cell simultaneously, in which uplink resources for sending PHR are allocated to the user in both cells. [0075]-[0077], further discloses the user receives information about the uplink resource set, and determines a target uplink resource to send the PHR. The user terminal determines a target uplink resource, where the target uplink resource is an uplink resource that has 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Vajapeyam to include the above limitations as suggested by Huang, so as to definitely determine a behavior of user terminal or sending a PHR as indicated in [0005]-[0006] of Huang.

Regarding Claim 16, Vajapeyam/Huang teaches The method of claim 15, 
Wherein Vajapeyam further teaches the identifying of the first slot of the multiple slots of the second serving cell comprises: identifying that the terminal is configured with a plurality of cells including the first serving cell and the second serving cell; and ([0077], further discloses UE 115-b and base station 105-b may establish a CA configuration. In some examples, the CA configuration includes a configuration of a first CC (e.g., a PCell) (i.e. first serving cell) using one TTI length and a second CC (e.g., an eCC SCell) (i.e. second serving cell) using another TTI length)
identifying the first serving cell based on the first information and the second information, ([0063], discloses The eCC timing configuration 300 may include PCell 205-a and eCC SCell 210-a, which may perform the operations described herein with reference to FIGS. 1 and 2. In certain examples, eCC SCell 210 may be an eCC SCell that includes short TTIs (i.e., eCC SCell 210-a TTIs may be shorter in duration than PCell 205-a TTIs))

Regarding Claim 17, Vajapeyam/Huang teaches the method of claim 16, wherein the identifying of the first slot of the multiple slots of the second serving cell comprises:
Huang further teaches Identifying the slot of the identified first serving cell to provide a PHR, that overlaps with the multiple slots of the second serving cell; and Identifying the first slot of the second serving cell that is located at first among slots that fully overlap with the slot of the first serving cell. ([0084]-[0085], discloses When there is PUSCH transmission in the second cell within duration of sending a PHR (the second case to the sixth case shown in FIG. 2), optionally, PH of the second cell=maximum sending power of the user terminal−a PUSCH sending power average value of a preset TTI set in the second cell−a preset parameter. Each TTI in the preset TTI set is located within the duration of the TTI of the first cell (that is, the 

Regarding Claim 22, Vajapayem teaches A method for operating a base station in a wireless communication system, the method comprising: 
transmitting, to a terminal, first information for indicating a length of a slot of a first serving cell; transmitting, to the terminal, second information for indicating a length of a second serving cell; and ([0076] discloses a UE 115-b (i.e. terminal) receiving CA configuration (i.e. transmitting first and second information) for communication with base station 105-b.  The CA configuration may include a first carrier with a first TTI length (i.e. first information indicating a length of a slot) and second carrier with a second TTI length different from the first TTI length (i.e. second 

receiving, a power headroom report (PHR) for a first slot of multiple slots of the second serving cell that fully overlaps with the slot of the first serving cell from the terminal, wherein the first slot of the second serving cell is identified based on the first information and the second information. ([0061], discloses base station 105-a may schedule PCell 205 independent of scheduling eCC SCell 210. Accordingly, uplink PCell TTIs 240 and uplink eCC SCell TTIs 235 may overlap and may or may not be aligned (i.e., UE 115-a may transmit on eCC SCell 235 and PCell 240 at different times). [0073]-[0075], further discloses The UE 115 may determine when to send a PHR based on information from the base station 105. In some cases, the UE 115 may report power headroom on eCC SCell 210-c. For example, uplink eCC SCell TTIs 235-i may include eCC SCell PHR 515 (i.e. receiving a PHR in a first slot of a plurality of slots of the second serving cell that fully overlaps with a slot of the first serving cell). The eCC SCell PHR 515 may include power headroom associated with eCC SCell 210-c and PCell 205-c)

Vajapeyam does not explicitly teach receiving, in the slot of the first serving cell, a power headroom report (PHR) for a first slot of multiple slots of the second  wherein the slot length of the first serving cell is longer than the slot length of the second serving cell; wherein the slot of the first serving cell overlaps with the multiple slots of the second serving cell.
However, in a similar field of endeavor, Huang discloses in Figure 2 and [0066]-[0074], possible scenarios for a user terminal sending a PHR to a base station.  In cases 5-7, the user is connected to a first and second cell simultaneously, in which uplink resources for sending PHR are allocated to the user in both cells. [0075]-[0077], further discloses the user receives information about the uplink resource set, and determines a target uplink resource to send the PHR. The user terminal determines a target uplink resource, where the target uplink resource is an uplink resource that has an earliest start time and that is located within duration of a first TTI (i.e. the slot length of the first serving cell is longer than the slot length of the second serving cell and wherein the slot of the first serving cell overlaps with the multiple slots of the second serving cell). When there are at least two uplink resources that have the earliest start time, any one of the at least two uplink resources may be selected as a target uplink resource. For example, in the fifth case and the seventh case shown in FIG. 2, an uplink resource in a TTI of the first cell (i.e. sending the PHR on the first slot of the serving cell which is longer than each of the multiple slots of the second serving cell) or an uplink resource in a first TTI of the second cell is selected as a target uplink resource. [0079]-[0085], further discloses the user terminal using carrier aggregation technology, such that when the user terminal is simultaneously located in the first cell and the second cell, the PHR sent by the user terminal to the base station includes PH of the first cell 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Vajapeyam to include the above limitations as suggested by Huang, so as to definitely determine a behavior of user terminal or sending a PHR as indicated in [0005]-[0006] of Huang.

Regarding Claim 23, Vajapeyam/Huang teaches the method of claim 22, wherein Huang further teaches the first slot of the second serving cell is located at first among slots that fully overlap with the slot of the first serving cell. ([0084]-[0085], discloses When there is PUSCH transmission in the second cell within duration of sending a PHR (the second case to the sixth case shown in FIG. 2), optionally, PH of the second cell=maximum sending power of the user terminal−a PUSCH sending power average value of a preset TTI set in the second cell−a preset parameter. Each TTI in the preset TTI set is located within the duration of the TTI of the first cell (that is, the duration of sending a PHR) For example, within the duration of the TTI in the first cell (that is, the duration of sending a PHR), there are M TTIs in total in the second cell. The preset TTI set may be the M TTIs, and then PUSCH sending power average value of the preset TTI set in the second cell is specifically a ratio of a sum of PUSCH sending power of the M TTIs to M. Alternatively, the preset TTI set may be N (N is an integer less than M and greater than 0) TTIs in the M TTIs, and then a PUSCH sending power average value of the preset TTI set in the second cell is specifically a ratio of a sum of PUSCH sending power of the N TTIs to N. Alternatively, the preset TTI set may be an 


Regarding Claim 28, Vajapeyam teaches A terminal in a wireless communication system, the terminal comprising: (Figure 12, illustrates wireless device for power control and power headroom reporting) 
at least one transceiver; and at least one processor operatively coupled with the at least one transceiver, and configured to: (Figure 12 and [0109], illustrates receiver, transmitter, and power control module 1110-a)
identify first information for indicating a slot length of a first serving cell; identify second information for indicating a slot length of a second serving cell; ([0076] discloses a UE 115-b (i.e. terminal) receiving CA configuration (i.e. identifying first and second information) for communication with base station 105-b.  The CA configuration may include a first carrier with a first TTI length (i.e. first information indicating a length of a slot) and second carrier with a second TTI length different from the first TTI length (i.e. second information indicating a length of a slot). [0077], further discloses UE 115-b and base station 105-b may establish a CA configuration. In some examples, the CA configuration includes a configuration of a first CC (e.g., a PCell) (i.e. 
identify a first slot of multiple slots of the second serving cell that fully overlaps with a slot of the first serving cell, based on the first information and the second information; and transmitting, in the slot of the first serving cell, a power headroom report (PHR) for the first slot of the second serving cell to a base station. ([0061], discloses base station 105-a may schedule PCell 205 independent of scheduling eCC SCell 210. Accordingly, uplink PCell TTIs 240 and uplink eCC SCell TTIs 235 may overlap and may or may not be aligned (i.e., UE 115-a may transmit on eCC SCell 235 and PCell 240 at different times). [0073]-[0075], further discloses The UE 115 may determine when to send a PHR based on information from the base station 105. In some cases, the UE 115 may report power headroom on eCC SCell 210-c. For example, uplink eCC SCell TTIs 235-i may include eCC SCell PHR 515 (i.e. first slot of a plurality of slots of the second serving cell that fully overlaps with a slot of the first serving cell). The eCC SCell PHR 515 may include power headroom associated with eCC SCell 210-c and PCell 205-c)

Vajapeyam does not explicitly teach transmit, in the slot of the first serving cell, a power headroom report (PHR) for the first slot of the second serving cell to a base station,wherein the slot length of the first serving cell is longer than the slot length of the second serving cell; wherein the slot of the first serving cell overlaps with the multiple slots of the second serving cell.


Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Vajapeyam to 

Claim 29-30 are rejected for having the same limitations as claims 16-17, respectively except the claim is in terminal apparatus format.

Regarding Claim 35, Vajapeyam teaches A base station in a wireless communication system, the base station comprising: (Figure 12, illustrates wireless device such as a base station for power control and power headroom reporting) 
at least one transceiver; and at least one processor operatively coupled with the at least one transceiver, and configured to: (Figure 12 and [0109], illustrates receiver, transmitter, and power control module 1110-a)
transmit, to a terminal, first information for indicating a length of a slot of a first serving cell; transmit to the terminal, second information for indicating a length of a slot of a second serving cell; and ([0076] discloses a UE 115-b (i.e. terminal) receiving CA configuration (i.e. transmitting first and second information) for communication with base station 105-b.  The CA configuration may include a first carrier with a first TTI length (i.e. first information indicating a length of a slot) and second carrier with a second TTI length different from the first TTI length (i.e. second information indicating a length of a slot). [0077], further discloses UE 115-b and base station 105-b may establish a CA configuration. In some examples, the CA configuration includes a configuration of a first CC (e.g., a PCell) (i.e. first serving cell) using one TTI 
receive, in a slot of the first serving cell, a power headroom report (PHR) for a first slot of a plurality of slots of the second serving cell that fully overlaps with the slot of the first serving cell from the terminal, wherein the first slot of the second serving cell is identified based on the first information and the second information. ([0061], discloses base station 105-a may schedule PCell 205 independent of scheduling eCC SCell 210. Accordingly, uplink PCell TTIs 240 and uplink eCC SCell TTIs 235 may overlap and may or may not be aligned (i.e., UE 115-a may transmit on eCC SCell 235 and PCell 240 at different times). [0073]-[0075], further discloses The UE 115 may determine when to send a PHR based on information from the base station 105. In some cases, the UE 115 may report power headroom on eCC SCell 210-c. For example, uplink eCC SCell TTIs 235-i may include eCC SCell PHR 515 (i.e. receiving a PHR in a first slot of a plurality of slots of the second serving cell that fully overlaps with a slot of the first serving cell). The eCC SCell PHR 515 may include power headroom associated with eCC SCell 210-c and PCell 205-c)

Vajapeyam does not explicitly teach receive, in the slot of the first serving cell, a power headroom report (PHR) for a first slot of multiple slots of the second serving cell, wherein the slot length of the first serving cell is longer than the slot length of the second serving cell; wherein the slot of the first serving cell overlaps with the multiple slots of the second serving cell.


Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Vajapeyam to 

Claim 36 is rejected for having the same limitations as claim 23, except the claim is in base station apparatus format.

Claims 18-20, 24-26, 31-33, 37-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vajapayem/Huang in view of US 2016/0198421 A1 to Yi et al. (hereinafter “Yi”)

Regarding Claim 18, Vajapeyam/Huang teaches The method of claim 15, further comprising: 
Vajapeyam further teaches receiving, via a higher layer signaling, a first configuration comprising the first information; and receiving, via a higher layer signaling, a second configuration comprising the second information, ([0076] discloses a UE 115-b (i.e. terminal) receiving CA configuration (i.e. identifying first and second information) for communication with base station 105-b. [0051], further discloses semi-static configuration of primary and secondary cells on a per-UE basis by higher layers (e.g., radio resource control (RRC), etc.))
Vajapeyam/Huang discloses PHR transmitted based on uplink grants, but does not explicitly teach the PHR is transmitted based on physical uplink shared channel (PUSCH). 

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Vajapeyam/Huang to include the above limitations as suggested by Yi, because the power headroom reporting (PHR) procedure is used to provide the serving eNB with information about the difference between the nominal UE maximum transmit power and the estimated power for uplink shared channel (UL-SCH) transmission per activated serving cell as indicated in [0008].

Regarding Claim 19, Vajapeyam/Huang teaches The method of claim 15, further comprising: 
Vajapayem discloses in determining a power headroom (PH) in the PHR based on a calculation method, wherein the calculation method is determined as one of: a first calculation method to determine the PH based on downlink control information (DCI) for scheduling an uplink transmission, or a second calculation method to determine the PH based on a default configuration. [0054]and [0064, DL control information and, downlink eCC SCell TTIs and downlink PCell TTis that convey 
Vajapeyam/Huang does not explicitly teach determining a power headroom (PH) in the PHR based on a calculation method, wherein the calculation method is determined as one of: a first calculation method to determine the PH based on downlink control information (DCI) for scheduling a physical uplink shared channel (PUSCH) transmission, or a second calculation method to determine the PH based on a default configuration.
However, in a similar field of endeavor, Yi discloses in [0052]-[0053], Power headroom according to the current specification of 3GPP LTE is described. It may be referred to Section of 5.1.1.2 of 3GPP TS 36.213 V11.3.0 (2013-06). There are two types of UE power headroom reports defined. A UE power headroom is valid for subframe i for serving cell c. Type 1 power headroom is described. If the UE transmits PUSCH without PUCCH in subframe i for serving cell c, power headroom for a type 1 report is computed using Equation 1. [0136], further discloses Indicating actual transmission of PUCCH or PUSCH (or indication of real P.sub.CMAX or virtual P.sub.CMAX when reporting to higher layer for serving cell) may be necessary when aggregated PHRs are reported to both eNBs for all activated cells with uplink configured. To minimize the occurrence where the UE reports virtual P.sub.CMAX (i.e., assuming no MPR), it may be assumed that when there is no PUSCH or PUCCH scheduled at a subframe where the reporting occurs, the UE may assume that a default configuration is used for PUSCH or PUCCH transmission (i.e., default resource 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Vajapeyam/Huang to include the above limitations as suggested by Yi, to allow for efficient power headroom reporting for CA or dual connectivity as indicated in [0008] of Yi.


Regarding Claim 20, Vajapeyam/Huang/Yi teaches The method of claim 19, further comprising: Vajapeyam/Yi further discloses determining whether the PUSCH transmission is scheduled or not according to whether the DCI is received or not; if it is determined that the PUSCH transmission is scheduled, determining the calculation method as the first calculation method; and if it is determined that the PUSCH transmission is not scheduled, determining the calculation method as the second calculation method. (Vajapeyam, [0074], further discloses Power headroom calculated based on expected uplink transmissions (i.e. first calculation method). [0004], further discloses actual power headroom based on received scheduling grants. Yi, [0136], further discloses Indicating actual transmission of PUCCH or PUSCH (or indication of real P.sub.CMAX or virtual P.sub.CMAX when reporting to higher layer for serving cell) may be necessary when aggregated PHRs are reported to both eNBs for all activated cells with uplink configured. To minimize the occurrence where the UE reports virtual P.sub.CMAX (i.e., assuming no MPR), it may be assumed that when there is no PUSCH or PUCCH scheduled at a subframe where the reporting occurs, the 

Regarding Claim 24, Vajapeyam/Huang teaches The method of claim 22, wherein Vajapeyam further teaches the first information is transmitted via a higher layer signaling, wherein the second information is transmitted via a higher layer signaling, and  ([0076] discloses a UE 115-b (i.e. terminal) receiving CA configuration (i.e. identifying first and second information) for communication with base station 105-b. [0051], further discloses semi-static configuration of primary and secondary cells on a per-UE basis by higher layers (e.g., radio resource control (RRC), etc.))
Vajapeyam discloses PHR transmitted based on uplink grants, but Vajapeyam/Huang does not explicitly teach the PHR is transmitted based on physical uplink shared channel (PUSCH). 
However, in a similar field of endeavor, Yi discloses in [0052]-[0053], Power headroom according to the current specification of 3GPP LTE is described. It may be referred to Section of 5.1.1.2 of 3GPP TS 36.213 V11.3.0 (2013-06). There are two types of UE power headroom reports defined. A UE power headroom is valid for subframe i for serving cell c. Type 1 power headroom is described. If the UE transmits PUSCH without PUCCH in subframe i for serving cell c, power headroom for a type 1 report is computed using Equation 1.



Regarding Claim 25, Vajapeyam/Huang teaches The method of claim 22, wherein Vajapayem discloses the PHR comprises a power headroom (PH) determined based on a calculation method, and wherein the calculation method is determined as one of: a first calculation method to determine the PH based on downlink control information (DCI) for scheduling a uplink transmission, or a second calculation method to determine the PH based on a default configuration. [0054]and [0064, DL control information and, downlink eCC SCell TTIs and downlink PCell TTis that convey data and control (e.g., uplink grants. [0074], further discloses Power headroom calculated based on a default value or expected uplink transmissions. [0004], further discloses actual power headroom based on received scheduling grants. 
Vajapeyam/Huang does not explicitly teach determining a power headroom (PH) in the PHR based on a calculation method, wherein the calculation method is determined as one of: a first calculation method to determine the PH based on downlink control information (DCI) for scheduling a physical uplink shared channel (PUSCH) transmission, or a second calculation method to determine the PH based on a default configuration.
However, in a similar field of endeavor, Yi discloses in [0052]-[0053], Power headroom according to the current specification of 3GPP LTE is described. It may be referred to Section of 5.1.1.2 of 3GPP TS 36.213 V11.3.0 (2013-06). There are two types of UE power headroom reports defined. A UE power headroom is valid for subframe i for serving cell c. Type 1 power headroom is described. If the UE transmits PUSCH without PUCCH in subframe i for serving cell c, power headroom for a type 1 report is computed using Equation 1. [0136], further discloses Indicating actual transmission of PUCCH or PUSCH (or indication of real P.sub.CMAX or virtual P.sub.CMAX when reporting to higher layer for serving cell) may be necessary when aggregated PHRs are reported to both eNBs for all activated cells with uplink configured. To minimize the occurrence where the UE reports virtual P.sub.CMAX (i.e., assuming no MPR), it may be assumed that when there is no PUSCH or PUCCH scheduled at a subframe where the reporting occurs, the UE may assume that a default configuration is used for PUSCH or PUCCH transmission (i.e., default resource allocation is assumed to calculate maximum power) and the UE may report PHR and the calculated P.sub.CMAX for each serving cell.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Vajapeyam/Huang to include the above limitations as suggested by Yi, to allow for efficient power headroom reporting for CA or dual connectivity as indicated in [0008] of Yi.


Regarding Claim 26, Vajapeyam/Huang/Yi teaches The method of claim 25, wherein Vajapeyam/Yi further discloses the calculation method is determined according to whether the PUSCH transmission is scheduled or not, and wherein the PUSCH transmission is scheduled or not is according to whether the DCI is received or not. (Vajapeyam, [0074], further discloses Power headroom calculated based on expected uplink transmissions (i.e. first calculation method). [0004], further discloses actual power headroom based on received scheduling grants. Yi, [0136], further discloses Indicating actual transmission of PUCCH or PUSCH (or indication of real P.sub.CMAX or virtual P.sub.CMAX when reporting to higher layer for serving cell) may be necessary when aggregated PHRs are reported to both eNBs for all activated cells with uplink configured. To minimize the occurrence where the UE reports virtual P.sub.CMAX (i.e., assuming no MPR), it may be assumed that when there is no PUSCH or PUCCH scheduled at a subframe where the reporting occurs, the UE may assume that a default configuration is used for PUSCH or PUCCH transmission (i.e., default resource allocation is assumed to calculate maximum power) (i.e. second calculation method) and the UE may report PHR and the calculated P.sub.CMAX for each serving cell) Examiner maintains same motivation to combine as indicated in Claim 25 above.

Claims 31-33 are rejected for having the same limitations as claims 18-20, respectively, except the claims are in terminal apparatus format.
Claims 37-39 are rejected for having the same limitations as claims 24-26, respectively, except the claims are in base station apparatus format.

Allowable Subject Matter
Claims 21, 27, 34, 40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2019/0098622 A1 to Lee et al., directed to transmission of PHR on the longer nTTI when nTTI overlaps sTTIs
US 10,728,860 B2 to Lee, directed to handling of power headroom reports for multiple time intervals 
US 2019/0174432 A1 to Wang et al., directed to reporting power headroom for a plurality of carriers with different TTI lengths
US 2021/0021454 to Horiuchi, directed to transmission of a combined PHR on either a longer or shorter TTI 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENKEY VAN whose telephone number is (571)270-7160. The examiner can normally be reached Monday - Friday 9am - 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571)272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENKEY VAN/           Primary Examiner, Art Unit 2477